PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hall et al.
Application No. 15/383,187
Filed: 19 Dec 2016
For: Capillary Slit Urine Sampling System
:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition under 37 CFR 1.78(e) filed March 10, 2021, requesting acceptance of an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of prior-filed nonprovisional application(s).  

The petition is GRANTED.

If the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) is presented after the time period provided by 37 CFR 1.78(d)(3), the claim under 35 U.S.C. 120 for the benefit of a prior-filed nonprovisional application may be accepted if the reference required by 37 CFR 1.78(d)(2) was unintentionally delayed. A petition to accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of a prior-filed application must be accompanied by:

(1) The reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) to the prior-filed application, unless previously submitted. The reference must be included in an application data sheet (§ 1.76(b)(5));

(2) The petition fee as set forth in § 1.17(m); and

(3) A statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78(d)(3) and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

As the present petition satisfies all the above requirements, the claim under 35 U.S.C. 120 for the benefit of the prior-filed nonprovisional application is accepted as being unintentionally delayed.

The present renewed petition is accompanied by an adequate explanation that the delay was unintentional.

see MPEP 211.01 et. seq.) have been met. This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application. Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding). See MPEP 211.05.

A corrected Filing Receipt, which includes the benefit claim to the prior-filed application, accompanies this decision on petition.

This application is being forwarded to Technology Center Art Unit 3791 for further processing and examination in due course.

Questions concerning this matter may be directed to the undersigned at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        


Enclosure:  Corrected Filing Receipt